Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.


  JOSE GONZALEZ
        Plaintiff,
  v.

  MIAMI DADE COUNTY,
  and
  JONATHAN N. CULVER, Individually and in his official capacity as
  Miami Dade Police Officer, and
  GIANNI VALDEZ, Individually and in her official capacity as a
  Miami Dade Police Officer,

         Defendants.
                                           /

                                               COMPLAINT

         Plaintiff JOSE GONZALEZ files this Complaint and sues Defendants MIAMI DADE

  COUNTY, MIAMI DADE POLICE OFFICER JONATHAN N. CULVER and MIAMI DADE

  POLICE OFFICER GIANNI VALDEZ and alleges as follows.

         1.      This is an action for money damages on behalf of Plaintiff JOSE GONZALEZ

  whose constitutional rights were violated when he was falsely detained, handcuffed, and subject

  to search and seizure.

         2.      This action for damages is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the

  First, Fourth and Fourteenth Amendments to the United States Constitution, and the laws of the

  State of Florida, against the Defendants MIAMI DADE COUNTY and against Defendants

  MIAMI DADE POLICE OFFICER JONATHAN N. CULVER and MIAMI DADE POLICE

  OFFICER GIANNI VALDEZ, the individual Miami Dade County police officers.




                                                1
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 16




                                   JURISDICTION AND VENUE

         3.      This action arises under the constitution and laws of the United States,

  particularly the First, Fourth, and Fourteenth Amendments to the United States Constitution.

         4.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sections 1331 and

  1343 and on the supplemental jurisdiction of this court to entertain claims arising under state law

  pursuant to 28 U.S.C. Section 1367.

         5.      Venue is proper in this district because the events complained of occurred in

  Miami Dade County, Florida.

         6.      All conditions precedent to the maintenance of this action have been performed or

  have occurred prior to its institution including those set forth in Florida Statutes Chapter 768.

                                               PARTIES

         7.      Plaintiff JOSE GONZALEZ (hereinafter “Gonzalez” or “Plaintiff”) was at all

  times relevant to this complaint a citizen of the United States and a resident of Miami-Dade

  County, Florida.

         8.      At all times relevant, Defendant MIAMI DADE COUNTY (“COUNTY”) is a

  municipality of the State of Florida and is organized pursuant to the laws of Florida.

         9.      Defendants Miami Dade County Police Officers JONATHAN CULVER

  (“CULVER”) and GIANNI VALDEZ (“VALDEZ”), were at all times relevant to this complaint

  duly appointed and acting as police officers of Miami Dade County Police Department.

         10.     At all material times, Defendants CULVER and VALDEZ were acting under

  color of state law and color of their authority as police officers. At all times, Defendants

  CULVER and VALDEZ were engaged in conduct that was the proximate cause of the violations

  of the Plaintiff’s federally protected rights, as more particularized herein.

                                                    2
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 16




                                            STATEMENT OF FACTS

          11.     On July 15, 2019, the Plaintiff’s girlfriend called the Miami Dade Police

  Department requesting that an officer be dispatched to the Coral Gate apartment building in

  Miami Dade County.

          12.     The girlfriend informed the police that she and Plaintiff had an argument, and the

  girlfriend wanted to move her belongings out of the apartment they once shared. The girlfriend

  asked the Police Department operator to send a police officer to be present when she retrieved

  her clothes.

          13.     She advised the operator that she would be in her car at the apartment building

  waiting for a police officer to arrive.

          14.     Defendants Culver and Valdez arrived at the apartment building.

          15.     Shortly after their arrival, the girlfriend informed the police department that she

  was no longer at the apartment building and wanted to cancel the call.

          16.     Nevertheless, Defendants Culver and Valdez proceeded into the building and to

  the Plaintiff’s apartment.

          17.     When the Defendants arrived at the front door of the Plaintiff’s apartment, one of

  the Defendants tried opening the door found it locked and then knocked.

          18.     The Plaintiff opened the door when the officer knocked on the door. The Plaintiff

  stood inside his apartment with the door open as the Defendant Police Officers spoke to the

  Plaintiff from outside the doorway and advised Plaintiff they were there for a “domestic.”

          19.     The Defendants asked whether the girlfriend was in the apartment and if anyone

  else was there. Plaintiff replied that no one was there but him. The Plaintiff advised that he had

  an argument with his girlfriend, but it was outside the apartment.

                                                   3
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 16




          20.    While Plaintiff stood at this doorway, he tried to ask the Defendants why they

  first tried to open the door before knocking. The Defendants refused to give him an answer.

                Plaintiff:              Why did you try to open my door?
                Defendant Culver:       Listen, relax!
                Plaintiff:              I’m just asking you a question.
                Defendant Culver:       I don’t care! Relax. You’re getting ahead of yourself.
                Defendant Valdez:       This is exactly what I just told you.
                Plaintiff:              But I just asked you…
                Defendant Culver:       If you make me nervous, I’m the wrong person you want
                                        to get nervous, okay? Okay, so if she’s in here..
                Plaintiff:              She’s not in here, bro. There’s nobody here, man. You
                                        know what, come check. I’m not gonna play games. I
                                        have nothing to hide from you.
                Defendant Culver:       Can you…where are you man?
                Plaintiff:              Come in, come in.

          21.    Plaintiff had stepped away from the front door and walked into interior of the

  living room in plain sight of the Defendants where he offered to show the Defendants no one was

  in the apartment.

          22.    Defendant Culver responded to Plaintiff by saying, “Hey, shut your mouth! Shut

  your mouth! Where are you?” The Defendants then insisted that Plaintiff return to the front

  door.

          23.    As Plaintiff returned to the front door, he took out his phone and said he was

  going to record his interaction with Defendant Culver. The Plaintiff explained, “He’s making me

  nervous, so I’m gonna go ahead and record that. What’s your badge?”

          24.     The Plaintiff approached the open doorway. While standing inside his apartment

  he held up his phone to record Defendant Culver. As he did, Defendant Culver slapped the

  phone out of the Plaintiff’s hands causing the phone to hit the floor.




                                                   4
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 16




         25.       Plaintiff then turned around and returned to the interior of his apartment because

  he no longer wished to speak with Defendant Culver, leaving the Defendants standing at the

  open doorway.

         26.       Defendants Culver and Valdez then entered the Plaintiff’s apartment, found

  Plaintiff in a hallway and forced Plaintiff to leave his apartment by threatening to use a taser on

  the Plaintiff if he did not comply. Once Plaintiff was outside his apartment, Defendant Culver

  ordered Plaintiff to put his hands on the wall and handcuffed Plaintiff.

         27.       Defendant Culver brought the handcuffed Plaintiff back inside his apartment and

  forced him to sit on a chair while Defendant Valdez searched through the apartment looking in

  every room.

         28.       Defendant Culver stood over Plaintiff and told Plaintiff to “stop fucking with me”

  or Defendant Culver would take Plaintiff to “TGK” (jail). Defendant Culver proceeded to berate

  Plaintiff for his earlier attempt to video Defendant Culver.

         29.       Plaintiff was forced to remain in handcuffs even though he committed no crime

  and there was no probable cause that a crime had been committed by the Plaintiff.

         30.       Meanwhile, Defendants spoke to the girlfriend by phone and told her to come to

  the apartment.     A few minutes later the girlfriend entered the apartment and spoke to the

  Defendants, explaining that the Plaintiff committed no crime.

         31.       At no time did Plaintiff violate any criminal laws or criminal ordinances. At no

  time was there any reasonable suspicion to indicate that the Plaintiff violated any criminal laws

  or criminal ordinances. Even though the Defendants knew the Plaintiff committed no offense.

  Nevertheless, the Defendants kept Plaintiff handcuffed and detained in his apartment for

  approximately 18 minutes until Defendant Culver finally released the handcuffs.

                                                   5
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 16




                                       CAUSES OF ACTION

                                              COUNT 1

         STATE FALSE ARREST, FALSE IMPRISONMENT AND/OR UNLAWFUL
                 RESTRAINT - DEFENDANT MIAMI DADE COUNTY

  For this cause of action against the Defendant in Count 1, Plaintiff states:

         32.     Plaintiff realleges and adopts, as if fully set forth in Count 1, the allegations of

  paragraphs 1 through 31.

         33.     The actions of Defendants Jonathan Culver and Gianni Valdez, in causing the

  seizure of Plaintiff in the absence of probable cause, were taken in the absence of lawful

  authority.

         34.     Defendants Jonathan Culver and Gianni Valdez proximately caused the false

  arrest, false imprisonment, and/or unlawful restraint of Plaintiff in the absence of any reasonable

  indication that Plaintiff had committed or was about to commit a violation of any criminal laws

  or criminal ordinances as authorized by FL. Stat. 901.151(Stop and Frisk Law).

         35.     The actions of Defendants Culver and Valdez constitute false arrest, false

  imprisonment, and/or unlawful restraint of Plaintiff under Florida law.

         36.     The false arrest, false imprisonment, and/or unlawful restraint of Plaintiff against

  his will was committed by Defendants Culver and Valdez in the course and scope of their

  employment as police officers for Defendant Miami-Dade County.

         37.      As a direct and proximate result, Plaintiff suffered bodily injury and resulting

  pain and suffering, loss of his freedom, loss of income, costs of bond and attorney fees, suffered

  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.



                                                   6
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 16




  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  losses and damages in the future.

          WHEREFORE, PLAINTIFF prays:

                  a.        Judgment for compensatory damages against DEFENDANT MIAMI

  DADE COUNTY in excess of $ 15,000 dollars;

                  b.        Cost of suit;

                  c.        Trial by jury as to issues so triable; and

                  d.        Such other relief as this Honorable Court may deem just and appropriate.

                                                  COUNT 2

                STATE BATTERY CLAIM - DEFENDANT MIAMI DADE COUNTY

  For this cause of action against the Defendant in Count 2, Plaintiff states:

          38.      Plaintiff realleges and adopts, as if fully set forth in Count 2, the allegations of

  paragraphs 1 through 31.

          39.     Defendants Culver and Valdez used physical force in the course of falsely

  arresting, imprisoning, and/or restraining the Plaintiff by forcing him out of his apartment,

  handcuffing him, and forcing to sit handcuffed in his apartment.

          40.     At all times Defendants Culver and Valdez were Miami-Dade Police Officers and

  in such capacity were agents, servants, and employees of the Defendant.

          41.     A battery is defined as an unlawful touching or striking or the use of force against

  the person of another with the intention of bringing about a harmful or offensive contact or

  apprehension thereof.

          42.     The battery by Defendants Culver and Valdez against Plaintiff occurred with

  force to the Plaintiff.

                                                       7
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 16




         43.     As an direct and proximate result, Plaintiff suffered bodily injury and resulting

  pain and suffering, loss of his freedom, loss of income, costs of bond and attorney fees, suffered

  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.

  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  loses and damages in the future.

         WHEREFORE, Plaintiff prays:

                 a.     Judgment for compensatory damages against defendant MIAMI DADE

  COUNTY in excess of $15,000 Dollars;

                 b.     Costs of suit;

                 c.     Trial by jury as to issues so triable; and

                 d.     Such other relief as this Honorable Court may deem just and appropriate.

                                              COUNT 3

                 STATE TRESPASS - DEFENDANT MIAMI DADE COUNTY

  For this cause of action against the Defendant in Count 3, PLAINTIFF states:

         44.     PLAINTIFF realleges and adopts, as if fully set forth in Count 3, the allegations

  of paragraphs 1 through 31.

         45.     On said date, Defendants Culver and Valdez were police officers and agents of

  the Defendant Miami Dade County when they intruded into and remained in the said residence

  without permission of Plaintiff or any occupant or owner and without lawful authority.

         46.     As a direct and proximate result, Plaintiff suffered bodily injury and resulting pain

  and suffering, loss of his freedom, loss of income, costs of bond and attorney fees, suffered




                                                   8
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 16




  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.

  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  losses and damages in the future.

         WHEREFORE, PLAINTIFF prays in regard to the DEFENDANT Miami Dade County:

                a.      Judgment for compensatory damages in excess of $15,000 Dollars;

                b.      Costs of suit;

                c.      Trial by jury as to issues so triable; and

                d.      Such other relief as this Honorable Court may deem just and appropriate.

                                              COUNT 4

        STATE INVASION OF PRIVACY - DEFENDANT MIAMI DADE COUNTY

  For this cause of action against the Defendant in Count 4, PLAINTIFF states:

         47.     PLAINTIFF realleges and adopts, as if fully set forth in Count 4, the allegations

  of paragraphs 1 through 31.

         48.     On said date, Defendants Culver and Valdez were police officers and agents of

  the Defendant Miami Dade County when they intruded into and remained in the said residence

  without permission of any occupant or owner and without lawful authority.

         49.    During the course of the said entering and remaining, Defendants Culver and

  Valdez examined and viewed the possessions of PLAINTIFF.

         50.    At all times, PLAINTIFF had an expectation of privacy in his private and

  personal residence and possessions.

         51.    As a direct and proximate result, Plaintiff suffered bodily injury and resulting pain

  and suffering, loss of his freedom, loss of income, costs of bond and attorney fees, suffered

                                                   9
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 16




  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.

  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  losses and damages in the future.

         WHEREFORE, PLAINTIFF prays in regard to DEFENDANT Miami Dade County:

                 a.      Judgment for compensatory damages against DEFENDANT Miami Dade

  County in excess of $15,000 Dollars;

                 b.      Costs of suit;

                 c.      Trial by jury as to issues so triable; and

                 d.      Such other relief as this Honorable Court may deem just and appropriate



                                               COUNT 5

  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS – DEFENDANTS CULVER

                                            AND VALDEZ

  For this cause of action against the Defendants in Count 5, Plaintiff states:

         52.      Plaintiff realleges and adopts, as if fully set forth in Count 5, the allegations of

  paragraphs 1 through 31.

         53.      The conduct of Defendants Culver and Valdez was done intentionally. The

  intentional actions of Defendants Culver and Valdez involved the physical force used in the

  course of falsely arresting, restraining, imprisoning, and detaining Plaintiff, which included,

  physical force against him in his own home, forcing him out of his home at under threat of taser,

  forcing him to place his hands against the hallway wall of his apartment building in view of

  neighboring apartments, handcuffing him, forcing Plaintiff back in his apartment to sit in

                                                   10
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 16




  handcuffs while Defendants humiliated, frightened, and embarrassed him, all of which

  constituted extreme and outrageous conduct.

         54.     Defendants Culver and Valdez through their extreme and outrageous conduct

  intentionally and recklessly caused Plaintiff severe emotional distress, depression, post traumatic

  stress disorder and other physical and mental health injuries.

         55.     As a direct and proximate result, Plaintiff suffered bodily injury and resulting pain

  and suffering, loss of her freedom, loss of income, costs of bond and attorney fees, suffered

  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.

  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  losses and damages in the future.

         WHEREFORE, the Plaintiff prays:

                 a.      Judgment against Defendant Culver and Valdez for compensatory

  damages in excess of fifteen thousand dollars ($15,000) Dollars;

                 b.      Costs of suit;

                 c.      Trial by jury as to issues so triable; and

                 d.      Such other relief as this Honorable Court may deem just and appropriate.

                                               COUNT 6

    SECTION 1983 FALSE ARREST AND/OR SEIZURE - DEFENDANTS CULVER AND

                                               VALDEZ

  For this cause of action against the Defendants in Count 6, Plaintiff states:

         56.     Plaintiff realleges and adopts as if fully set forth in Count 6, the allegations of

  paragraphs 1 through 31.

                                                   11
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 16




         57.      Defendants Culver and Valdez subjected Plaintiff to the deprivation of the rights

  and privileges secured to him by the Constitution of the United States including the

  constitutional right not to be deprived of liberty and to be free from unlawful arrest and/or

  seizure under the Fourth Amendment within the meaning of 42 U.S.C. § 1983.

         58.     With regard to the violations of the constitutional rights of Plaintiff as alleged in

  this count, the actions of Defendants Culver and Valdez were done with malicious intent, ill will,

  spite, intent to injure, evil motive, wickedness, formed design to injure or oppress Plaintiff and

  were done with a reckless or callous indifference to the federally protected rights of Plaintiff.

         59.     As a direct and proximate result of the acts described above, in violation of 42

  U.S.C. §1983, Plaintiff suffered bodily injury and resulting pain and suffering, loss of his

  freedom, loss of income, costs of bond and attorney fees, suffered grievously, was brought into

  public scandal with great humiliation, endured emotional distress in the form of shame,

  humiliation, degradation, mental suffering and suffered damaged reputation. The losses and

  damages are either permanent or continuing in nature and Plaintiff will suffer the losses and

  damages in the future.

  WHEREFORE, Plaintiff prays:

                 a.        Judgment for compensatory damages against Defendants Culver and

  Valdez in excess of $ 15,000 dollars;

                 b.        Cost of suit;

                 c.        Punitive damages;

                 d.        Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e.        Trial by jury as to issues so triable; and

                 f.        Such other relief as this Honorable Court may deem just and appropriate.

                                                     12
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 16




                                              COUNT 7

                    SECTION 1983 FIRST AMENDMENT RETALIATION -
                          DEFENDANTS CULVER AND VALDEZ

  For this cause of action against the Defendants in Count 7, Plaintiff states:

         60.     Plaintiff realleges and adopts as if fully set forth in Count 7, the allegations of

  paragraphs 1 through 31.

         61.     The false arrest, false imprisonment, and/or unlawful restraint by Defendants

  Culver and Valdez, as alleged in Count 1 and as fully incorporated herein, was motivated by a

  retaliation against Plaintiff for his attempt to video tape his interaction with Defendants Culver

  and Valdez.

         62.     The battery of Plaintiff by Defendants Culver and Valdez, as alleged in Count 2

  and as fully incorporated herein, was a result of and motivated by a retaliation against Plaintiff

  for his attempt to video tape his interaction with Defendant Culver.

         63.     The conduct of Defendants Culver and Valdez towards Plaintiff constitutes

  unlawful retaliation in violation of Plaintiff’s clearly established rights under the First and

  Fourteenth Amendments and 42 U.S.C. §1983 and would likely deter a person of ordinary

  firmness from the exercise of First Amendment rights.

         64.     As a direct and proximate result of the acts described above, in violation of 42

  U.S.C. § 1983, Plaintiff has suffered bodily injury and resulting pain and suffering, loss of his

  freedom, loss of income, costs of bond and attorney fees, suffered grievously, was brought into

  public scandal with great humiliation, endured emotional distress in the form of shame,

  humiliation, degradation, mental suffering and suffered damaged reputation. The losses and




                                                   13
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 16




  damages are either permanent or continuing in nature and Plaintiff will suffer the losses and

  damages in the future. WHEREFORE, Plaintiff prays:

                 a.      Judgment for compensatory damages against Defendants Culver and

  Valdez in excess of $ 15,000 dollars;

                 b.      Cost of suit;

                 c.      Punitive damages

                 d.      Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e.      Trial by jury as to issues so triable; and

                 f.      Such other relief as this Honorable Court may deem just and appropriate.



                                               COUNT 8

       SECTION 1983 ILLEGAL SEARCH – DEFENDANTS CULVER AND VALDEZ

  For this cause of action against Defendants in Count 8, Plaintiff states:

           65.   Plaintiff realleges and adopts as if fully set forth in Count 8, the allegations of

  paragraphs 1 through 31.

           66.   This cause of action is brought by Plaintiff against Defendants Culver and

  Valdez for the depravation of Constitutional rights within the meaning of 42 U.S.C.

  §1983.

           67.   The entry of Defendants Culver and Valdez into the residence of Plaintiff was

  done without any legal right. The actions of Defendants Culver and Valdez constitute an

  unlawful entry and search of the property and residence of PLAINTIFF in violation of her Fourth

  Amendment rights within the meaning of 42 U.S.C. § 1983.




                                                   14
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 15 of 16




         68.     With regard to the violations of the constitutional rights of PLAINTIFF as alleged

  in this count, the actions of Defendants Culver and Valdez were done with malicious intent, ill

  will, spite, intent to injure, evil motive, wickedness, formed design to injure or oppress Plaintiff

  and were done with a reckless or callous indifference to the federally protected rights of Plaintiff.

         69.     With regard to the violations of the constitutional rights of Plaintiff as alleged in

  this count, the actions of Defendants Culver and Valdez were done with malicious intent, ill will,

  spite, intent to injure, evil motive, wickedness, formed design to injure or oppress Plaintiff and

  were done with a reckless or callous indifference to the federally protected rights of Plaintiff.

         70.     As a direct and proximate result, Plaintiff suffered bodily injury and resulting pain

  and suffering, loss of his freedom, loss of income, costs of bond and attorney fees, suffered

  grievously, was brought into public scandal with great humiliation, endured emotional distress in

  the form of shame, humiliation, degradation, mental suffering and suffered damaged reputation.

  The losses and damages are either permanent or continuing in nature and Plaintiff will suffer the

  losses and damages in the future.

         WHEREFORE, Plaintiff prays:

                 a.      Judgment for compensatory damages against Defendants CULVER and

  VALDEZ in excess of $15,000 dollars;

                 b.      Cost of suit;

                 c.      Punitive damages

                 d.      Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 e.      Trial by jury as to issues so triable; and

                 f.      Such other relief as this Honorable Court may deem just and appropriate.




                                                   15
Case 1:20-cv-22946-CMA Document 1 Entered on FLSD Docket 07/16/2020 Page 16 of 16




                                        KENNETH SWARTZ
                                        Counsel for PLAINTIFF JOSE GONZALEZ

                                        SWARTZ LAW FIRM
                                        14 NE 1st Ave. Ste. 1211
                                        Miami, FL 33132-2452
                                        Telephone: (305) 579-9090
                                        Fax: (305) 579-9090
                                        ken@swartzlawyer.com

                                        By: /s/ Kenneth Swartz
                                        Florida Bar No. 331929
